UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported): May 24, 2010 Voxware, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-021403 36-3934824 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 300 American Metro Blvd., Suite 155, Hamilton, NJ 08619 (Address of Principal Executive Offices) (Zip Code) (609) 514-4100 (Registrant's telephone number, including area code) Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 3.01. Notice of Delisting or Failure to
